Exhibit 10.1

EXECUTION VERSION    Contract # 1-26652287-7

AMENDMENT NUMBER 7

TO

YAHOO! PUBLISHER NETWORK AGREEMENT #1-26652287

This Amendment #7 to the Yahoo! Publisher Network Agreement #1-26652287
(“Amendment #7”) is entered into as of August 1, 2012 (“Amendment #7 Effective
Date”) and is made by and among Local.com Corporation (“Publisher”), on the one
hand, and Yahoo! Inc. and Yahoo! Sarl (together, “Yahoo!”), on the other hand,
and modifies the Yahoo! Publisher Network Agreement #1-26652287 by and between
Yahoo! and Publisher effective as of August 25, 2010 (the “Agreement”).

In consideration of mutual covenants and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Publisher and Yahoo! hereby agree as follows:

 

1. The “End Date” on the Service Order is hereby deleted and replaced with the
following: “End Date: September 30, 2012.”

 

2. The Compensation section of the Service Order is deleted and replaced with
the following

A. For Paid Search Results, Matched Ads, Domain Match Results and Hyperlink
Results on all Publisher’s Offerings ***, Yahoo! will pay Publisher a percentage
of Adjusted Gross Revenue in accordance with the following table; Adjustment:
*** of Gross Revenue.

 

Gross Revenue for the applicable calendar

Month:

   Publisher’s Percentage of Adjusted
Gross Revenue:  

Up to ***

     * ** 

Greater than *** and up to ***

     * ** 

Greater than ***

     * ** 

For clarity, Gross Revenue for Paid Search Results, Matched Ads, Domain Match
Results and Hyperlink Results will be calculated together for purposes of
determining which payment tier above applies.

B. For Paid Search Results, Matched Ads, Domain Match Results and Hyperlink
Results that are syndicated to the Full Syndicated Sites, Yahoo! will pay
Publisher *** of Adjusted Gross Revenue; Adjustment: *** of Gross Revenue.

 

3. Miscellaneous.

 

  (a) Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect.

 

  (b) The Agreement is amended to provide that references in the Agreement to
“this Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

 

  (c) This Amendment #7 may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument. An electronically
transmitted signature via pdf or facsimile shall be deemed the equivalent to an
original ink signature.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

Yahoo! Confidential



--------------------------------------------------------------------------------

EXECUTION VERSION    Contract # 1-26652287-7

 

  (d) In the event of a conflict between any of the terms and conditions of the
Agreement and any of the terms and conditions of this Amendment #7, the terms
and conditions of this Amendment #7 shall control.

[Signatures on next page]

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

Yahoo! Confidential



--------------------------------------------------------------------------------

EXECUTION VERSION    Contract # 1-26652287-7

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment #7 as of the Amendment #7 Effective Date.

 

LOCAL.COM CORPORATION     YAHOO! INC. By:  

/s/ Michael Sawtell

    By:  

/s/ Andras Petery

Name:   Michael Sawtell     Name:   Andras Petery Title:   President / COO    
Title:   Director Date:   7-31-12     Date:   August 2, 2012       YAHOO! SARL  
    By:  

/s/ Jean Christoph Conti

      Name:   Jean Christoph Conti       Title:   VP-Head of Partnerships Group
      Date:   August 2012

 

   Signature page to Amendment 7    Yahoo! Confidential